                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 VAUN MONROE,

              Plaintiff,                             No. 17 C 5837

       v.                                            Judge Thomas M. Durkin

 COLUMBIA COLLEGE CHICAGO and
 BRUCE SHERIDAN,

              Defendants.


                           MEMORANDUM OPINION AND ORDER

      Plaintiff Vaun Monroe brought this action against Defendants Columbia

College Chicago and Bruce Sheridan asserting claims of race discrimination and

retaliation in violation of Title VII (Counts I and II), 42 U.S.C. § 1981 (Count III), and

Title VI (Count IV); as well as intentional interference with contract and prospective

economic advantage (Counts V and VI). The Court previously dismissed Counts I-III

as time-barred. See R. 62. Now before the Court is Defendants’ motion for summary

judgment on Counts IV-VI [R. 73]. Defendants’ motion is granted.

                                   Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322-23 (1986). The Court considers the entire evidentiary record and must view all of

the evidence and draw all reasonable inferences from that evidence in the light most

favorable to the nonmovant. Horton v. Pobjecky, 883 F.3d 941, 948 (7th Cir. 2018). To
                                            1
defeat summary judgment, a nonmovant must produce more than a “mere scintilla of

evidence” and come forward with “specific facts showing that there is a genuine issue

for trial.” Johnson v. Advocate Health and Hosps. Corp., 892 F.3d 887, 894, 896 (7th

Cir. 2018). Ultimately, summary judgment is warranted only if a reasonable jury

could not return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

                                    Background

      Plaintiff Vaun Monroe began working at Columbia College Chicago in the fall

of 2007. R. 75 ¶ 3. He was the first African-American male hired as a tenure-track

professor in Columbia’s Film & Video Department. R. 92 ¶ 2.

      Columbia’s tenure process involves several steps.1 First, external reviewers

review the candidate’s curriculum vitae and his other scholarly and creative

endeavors. They submit their evaluations to the candidate’s Department Chair, who

reviews the candidate’s tenure dossier and prepares a Department Chair Report.

Other department faculty independently review the dossier and prepare a Reviewing

Faculty Report. The candidate’s dossier and the Department Chair and Reviewing




1Monroe “denies” that Columbia’s Statement of Policy on Academic Freedom, Faculty
Status, Tenure, and Due Process attached to the Defendants’ summary judgment
motion governs his tenure process because the handbook was amended on May 9,
2013, which was subsequent to his review. But the handbook also states it was
amended in 2002, 2003, 2009, 2011, and 2012. And Monroe does not point to a single
provision that was amended in 2013. Tellingly, in opposing the Defendants’ motion
to dismiss, Monroe cited the same handbook as containing the dispositive language.
See R. 21 at 7. In the absence of any evidence that the handbook was amended in
2013 in a way that materially affects this dispute, the Court refers to it as governing
here.
                                          2
Faculty Reports are sent to the School Dean, who in turn writes a School Dean Report.

At that point, the candidate may submit comments to the All College Tenure

Committee, which generates yet another report and delivers it to Columbia’s

Provost/Vice President for Academic Affairs. The Provost/Vice President then makes

the final tenure decision. See R. 75 Ex. B at 15-18.

      Monroe received several negative student course evaluations during his first

year at Columbia. Monroe met with Department Chair Bruce Sheridan to discuss the

evaluations and pointed out that student evaluations may result in bias against

faculty of color. Monroe claims that Sheridan then accused him of “playing the race

card” and not “assuming responsibility for [his] classroom.” R. 92 ¶ 9. During

Monroe’s second year, a student created a racially-charged website about him, which

Monroe contends department personnel told him to ignore. R. 87 Ex. E ¶ 14.

      By Monroe’s third year, Columbia instituted a third-year review for tenure-

track faculty. Id. ¶ 17. The review was intended to provide the faculty member with

an assessment of his performance, but also to result in a recommendation of

“continuation” or “termination” based on the results. R. 50 ¶ 33. Sheridan attended

Monroe’s faculty review despite conversations about whether a department chair’s

presence at the meeting was appropriate. R. 92 ¶ 15. During the meeting, Sheridan

again raised the issue of student evaluations and Monroe repeated his concern about

potential bias. Id. at ¶ 16. The faculty members then voted on the three areas

measured for tenure: Teaching and Curriculum Development; Creative or Scholarly

Work; and College and Community Service. Monroe received zero yes votes in



                                           3
Teaching and Curriculum Development. R. 87 ¶ 15. He received 16 yes votes and one

no vote in Creative or Scholarly Work, and 9 yes votes and 8 no votes in College and

Community Service. R. 75 Ex. D at 6. Sheridan and School of Media Arts Dean Doreen

Bartoni subsequently prepared the Department Chair and School Dean Reports, both

of which raised concerns about Monroe’s teaching and teaching-related activities. See

id. Ex. E at 2-3; Ex. F. After reviewing Monroe’s three-year tenure dossier and the

Reviewing Faculty, Department Chair, and School Dean Reports, Vice President for

Academic Affairs Louise Love declined to renew Monroe’s appointment for the

following year. Id. Ex. G at 1.

      When Monroe learned of Love’s decision, he filed a grievance with Columbia’s

Elected Representative Committee. R. 87 Ex. E ¶ 23. The Committee determined that

the Film & Video Department did not follow its stated procedures for evaluating

Monroe’s teaching, specifically noting the prejudicial effect of not having tenured

faculty perform classroom observations. R. 92 ¶ 19. Columbia President Warrick

Carter subsequently reversed the decision not to renew Monroe’s contract for 2011-

2012. R. 87 Ex. J.

      Following Carter’s reversal, Monroe met with Sheridan to clear the air. During

the meeting, Sheridan accused Monroe of tardy submissions of administrative

materials. R. 92 ¶ 20(a). Thereafter, Sheridan only assigned Monroe to teach

introductory courses for the rest of his employment at Columbia. Id. ¶ 22; R. 87 Ex.

E at 16. While Monroe had received his best evaluations in graduate-level directing

courses, a white male with a bachelor’s degree in marketing was hired as an adjunct



                                         4
professor in 2011 and taught Directing 1 every semester through the fall of 2014. R.

92 ¶ 22. Meanwhile, Sheridan chose white non-tenure track senior lecturers over

Monroe to fill several screenwriting and program coordinator positions. Id. ¶ 12.

Monroe contends that all of his white peers held coordinator positions in the

department. Id. ¶ 11.

      Monroe’s official review for tenure appointment began in 2012. The reviewing

department faculty met without Sheridan present and approved Monroe’s tenure

application by a vote of 9-5. Id. ¶¶ 23-24. While their report cited continuing evidence

of Monroe failing to provide timely feedback to students and respond to student

communication, it stated that Monroe had “significantly improved in the area of

teaching and teaching-related activities.” R. 75 Ex. I at 3.

      Meanwhile, Sheridan wrote an eight-page Department Chair Report (which

Monroe contends is far longer than is customary), in which he noted improvements

in Monroe’s course evaluations. R. 75 Ex. J at 1. Nevertheless, Sheridan stated that

“there remain significant concerns related to reliability, punctuality, and the

discharge of contracted full-time duties such as student advising, and thoroughness

in teaching methodology.” Id. at 8. The Report cited examples of Monroe failing to

appear for student meetings, providing late student feedback, and neglecting other

administrative responsibilities. See id. 4-5. The Report also included an excerpt from

a negative student evaluation in a course in which the comments were

overwhelmingly positive. R. 92 ¶ 28. Ultimately, Sheridan concluded that Monroe’s




                                           5
performance in the area of “Teaching and Teaching-Related Activity” fell below the

standard required for tenure. R. 75 Ex. J at 8.

        The All College Tenure Committee voted unanimously to deny Monroe tenure.

Id. Ex. K at 1. The Committee noted that Monroe’s “efforts have consistently fallen

short of both the department’s and the college’s standards” and that “two of his three

reviewers did not endorse his tenure bid.” Id. In a March 18, 2013 letter, Vice

President Love informed Monroe that “after reviewing your tenure dossier and

recommendations of three external reviewers, the tenured members of the Film &

Video Department, Chair Bruce Sheridan, Dean Robin Bargar, and the All-College

Tenure Committee, I have decided that Columbia College Chicago will not grant you

tenure.” Id. Ex. L. The language in Love’s letter closely followed the language in

Sheridan’s report. R. 92 ¶ 39.

        Monroe contends that Sheridan’s Department Chair Report contained

numerous misrepresentations. R. 87 Ex. E ¶¶ 36-43. Monroe also claims that missing

student-advising sessions and submitting forms late were common occurrences in the

department. R. 92 ¶¶ 34-35. Monroe further contends that Sheridan denied him the

opportunity to teach interdisciplinary courses that would have helped his tenure

application. Id. ¶ 37. Monroe points to affidavits from a former African-American

tenure-track professor in the department and a former African-American student as

evidence of an ongoing pattern of discrimination involving Sheridan. See R. 87 Exs.

O, P.




                                          6
         Defendants now move for summary judgment on Monroe’s claims under Title

VI (Count IV) and for intentional interference with contract (Count V) and

prospective economic advantage (Count VI).2

                                         Analysis

    I.   Title VI (Count IV)

         Title VI provides that “[n]o person in the United States, shall, on the ground

of race, color, or national origin, be excluded from participation in, be denied the

benefits of, or be subjected to discrimination under any program or activity receiving

Federal financial assistance.” 42 U.S.C. § 2000d.

         The parties disagree whether a five-year or two-year statute of limitations

applies to claims under Title VI. Monroe’s employment with Columbia ended in May

2014. He filed this lawsuit in August 2017. Accordingly, even assuming Monroe could

state a cognizable Title VI claim through the last day of his employment, his claim is

barred if the statute of limitations is two years. If it’s five years, it is not.

         Title VI does not contain a statute of limitations. Instead, Monroe relies on

Beard v. Robinson, 563 F.2d 331 (7th Cir. 1977), which held that “the Illinois five-

year statute of limitations applies to statutory claims brought under the Civil Rights

Acts.” 563 F.2d at 338. Following Beard, the Supreme Court held that the applicable

statute of limitations for section 1981 and section 1983 claims is the state period for

personal injury torts. See Wilson v. Garcia, 471 U.S. 261, 280 (1985) (§ 1983);




2   The Court previously dismissed Counts I-III as time-barred. See R. 62.
                                              7
Goodman v. Lukens Steel Co., 482 U.S. 656, 660-62 (1987) (§ 1981). In Illinois, the

personal-injury statute of limitations is two years.3 735 ILCS 5/13-202.

      However, so far as the Court can tell, the Seventh Circuit has not directly

decided a statute of limitations question in the context of Title VI. See Allen v. Bd. of

Governors of State Colleges and Universities, 78 F.3d 586, 1996 WL 102678 (7th Cir.

1996) (unpublished) (“The parties have contested the district court’s application of

Illinois’ five-year statute of limitations on the Title VI claim. However, we need not

decide this issue, since we hold on the merits that summary judgment for defendants

was proper.”) (internal citations omitted). Since Garcia, some district courts in this

circuit have held that a five-year statute of limitations continues to govern claims

under Title VI. See, e.g., Lewis v. Russe, 713 F. Supp. 1227, 1232 (N.D. Ill. 1989); Allen

v. Bd. of Governors of State Colleges and Universities, 1993 WL 69674, at *2 (N.D. Ill.

Mar. 11, 1993); Brewer v. Bd. of Trustees of the Univ. of Illinois, 407 F. Supp. 2d 946,

961 (C.D. Ill. 2005), aff’d, 479 F.3d 908 (7th Cir. 2007). More recent cases have

concluded that the personal-injury statute of limitations applies. See, e.g., Davis v.

City of Springfield, 2012 WL 5471951, at *7 (C.D. Ill. Nov. 9, 2012); Robbins v. DePaul

Univ., 2014 WL 7403381, at *2 (N.D. Ill. Dec. 29, 2014); Rodgers v. Allen Superior




3 In 1990, Congress adopted a four-year statute of limitations for federal claims. 28
U.S.C. § 1658. However, “the Supreme Court has interpreted § 1658 to apply only ‘if
the plaintiff’s claim against the defendant was made possible by a post-1990
enactment,’ and to leave ‘in place the ‘borrowed’ limitations periods for pre-existing
causes of action.’” Campbell v. Forest Preserve Dist. of Cook Cty., Ill., 752 F.3d 665,
667-68 (7th Cir. 2014) (quoting Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382
(2004)). Because Monroe’s Title VI claim was not made possible by a post-1990
amendment, the four-year statute of limitations does not apply.
                                            8
Court, 2017 WL 879635, at *3 (N.D. Ind. Mar. 6, 2017). Other courts have noted the

tension but declined to take a position. See C.S. v. Couch, 843 F. Supp. 2d. 894, 906

n.15 (N.D. Ind. 2011) (“In the Seventh Circuit, however, the statute of limitations for

Title VI claims is somewhat unclear.”); Torrespico v. Columbia College, 1998 WL

703450, at *11 n.9 (N.D. Ill. Sept. 30, 1998).

      The Court holds that Illinois’s two-year statute of limitations for personal

injury claims applies to claims under Title VI. First, Beard—the Seventh Circuit case

applying a five-year statute of limitations—involved claims brought under 42 U.S.C.

§ 1981 and Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,

403 U.S. 388 (1971). But the Seventh Circuit has since held that the five-year statute

of limitations no longer applies to either claim. See Dandy v. United Parcel Service,

Inc., 388 F.3d 263, 269 (7th Cir. 2004) (§ 1981); Delgado-Brunet v. Clark, 93 F.3d 339,

342 (7th Cir. 1996) (Bivens). That alone calls into question Beard’s continued

viability. Moreover, the court decided Beard based on what it perceived as

“fundamental differences between a civil rights action and a common law tort.” Beard,

563 F.2d at 336. That reasoning is at odds with the Supreme Court’s decision in

Garcia, which based its holding on the similarities between tort claims for personal

injury and claims under section 1983. See Garcia, 471 U.S. at 276-80. And the

rationale from Garcia also applies to Title VI. As Garcia explained, section 1983

protects a “person” from a deprivation of rights and “creates a cause of action where

there has been injury, under color of state law, to the person or to the constitutional

or federal statutory rights which emanate from or are guaranteed to the person.”



                                           9
Gomez, 471 U.S. at 278 (quoting Almond v. Kent, 459 F.2d 200, 204 (4th Cir. 1972)).

Thus, in “the broadest sense, every cause of action under § 1983 which is well-founded

results from ‘personal injuries.’” Id. Likewise, Title VI protects a “person” from

discrimination. And an “injury resulting from discrimination produces impairments

and wounds to the rights and dignities of the individual.” Baker v. Bd. of Regents of

State of Kan., 991 F.2d 628, 631 (10th Cir. 1993). As such, Title VI claims can be fairly

characterized as resulting from “personal injuries.”

      Indeed, every circuit to consider the question has held that the appropriate

statute of limitations for Title VI claims is a state’s limitations period for personal

injury claims. See Rozar v. Mullis, 85 F.3d 556, 561 (11th Cir. 1996); Baker, 991 F.2d

at 631; Taylor v. Regents of Univ. of California, 993 F.2d 710, 712 (9th Cir. 1993);

Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 618 (8th Cir. 1995); Lillard v. Shelby

Cty. Bd. of Educ., 76 F.3d 716, 729 (6th Cir. 1996) (in Title IX case stating that “a

number of cases determining the limitations period for judicial proceedings under

Title VI provide guidance by analogy. Indeed, all of the circuits deciding the issue

have uniformly applied the state personal injury limitations period.”); Jersey Heights

Neighborhood Ass’n v. Glendening, 174 F.3d 180, 187 (4th Cir. 1999); Thomas v. Care

Plus of New Jersey, Inc., 484 F. App’x 692, 693 (3d Cir. 2012); see also Frazier v.

Garrison I.S.D., 980 F.2d 1514, 1521 (5th Cir. 1993) (affirming and stating that the

“district court held that since Title VI, like § 1983, involved a claim of discrimination

in public employment, considerations of fairness and uniformity dictated the same

statute of limitations apply to a Title VI claim as to a § 1983 claim.”); Carter v. Univ.



                                           10
of Connecticut, 264 F. App’x 111, 112 (2d Cir. 2008) (noting that the parties do not

dispute that Connecticut’s personal injury statute of limitations applies to Title VI

claim).

       And while the Seventh Circuit has not expressly so held, language from several

opinions indicates that that the forum state’s personal injury statute of limitations

also governs claims under Title VI. See Sanders v. Venture Stores, Inc., 56 F.3d 771,

775 n.2 (“we will note that federal civil rights actions are governed by the personal

injury statute of limitations in the state where the alleged injury occurred.”); Bush v.

Commonwealth Edison Co., 990 F.2d 928, 933 (7th Cir. 1993) (“The Supreme Court

has held that in borrowing statutes of limitations for federal civil rights cases the

courts should look to state statutes governing personal injury suits.”); Porter v. U.S.

Gen. Servs. Admin, 151 F.3d 1033, 1998 WL 516785 (7th Cir. 1998), amended, 1998

WL 614752 (7th Cir. Aug. 17, 1998) (unpublished) (“We have long held that the proper

statute of limitations for federal civil rights actions arising out of events in Illinois is

two years.”).

       Accordingly, the Court finds that Title VI claims are subject to a two-year

statute of limitations in Illinois. Because Monroe did not file this lawsuit within two

years of the alleged unlawful conduct, his claim is time-barred. As such, the Court

does not reach the merits of Monroe’s claim. The Defendants’ motion for summary

judgment on Monroe’s Title VI claim is granted.

II.    Intentional Interference with Contract (Count V)




                                            11
      To state a claim for tortious interference with contract, Monroe must establish:

“(1) a valid contract, (2) defendant’s knowledge of the contract, (3) defendant’s

intentional and unjustified inducement of a breach of the contract, (4) a subsequent

breach of contract caused by defendant’s wrongful conduct, and (5) damages.” Webb

v. Frawley, 906 F.3d 569, 577 (7th Cir. 2018) (citing Healy v. Metro. Pier & Exposition

Auth., 804 F.3d 836, 842 (7th Cir. 2015)).

      Monroe correctly points out that not complying with provisions in an employee

handbook or employment policy may constitute a contractual breach. R. 86 at 12-13.

(citing Duldulao v. St. Mary of Nazareth Hosp. Ctr., 505 N.E.2d 314 (Ill. 1987) and

Hentosh v. Herman M. Finch Univ. of Health Scis./The Chicago Med. Sch., 734

N.E.2d 125 (Ill. App. Ct. 2000)). But to establish tortious interference with contract,

a breach still must occur. See Strosberg v. Brauvin Realty Servs., Inc., 691 N.E.2d

834, 845 (Ill. App. Ct. 1998) (“in order to establish [intentional interference with

contract] there must be evidence of a breach of contract caused by the defendant.”).

Both Duldulao and Hentosh, the cases Monroe cites to support his position, involved

defendants who breached specific provisions of their employee handbooks. See

Duldulao, 505 N.E.2d at 319-20; Hentosh, 734 N.E.3d at 128-29. In contrast, Monroe

does not direct the Court to a single contractual provision that Columbia failed to

follow. Columbia’s Statement of Policy on Academic Freedom, Faculty Status,

Tenure, and Due Process provides that a “faculty member with a Tenure-Track

Appointment has the right to be evaluated in accordance with the procedures and

criteria set forth in Section VI.” R. 75 Ex. B at 5. In turn, Section VI outlines the



                                             12
tenure evaluation procedure, including the multitiered review by department faculty,

the Department Chair, the School Dean, and the Vice President for Academic Affairs.

See id. 8-12. Monroe does not suggest that Columbia didn’t follow that procedure.

Rather, he broadly asserts that he “was contractually entitled to a fair tenure process,

one untainted by a purposeful attempt to undermine him.” R. 86 at 12. He then lists

examples of ways Sheridan undermined his tenure bid, including assigning him to

teach    only   introductory   classes,   harming   his   relationship   with   potential

collaborators, and refusing to assign him coordinator positions. Id. at 13. But Monroe

does not point to where his contractual agreement with Columbia guarantees him the

right to teach advanced-level courses and/or hold a leadership position. Monroe’s

entire argument focuses on Sheridan’s interference without ever addressing

Columbia’s breach. Because Monroe fails to put forth any evidence that Columbia

breached its agreement with him, his claim fails. The Court grants summary

judgment for Defendants on Count V.

III.    Intentional Interference with Prospective Economic Advantage
        (Count VI)

        Under Illinois law, to prevail on a claim for tortious interference with

prospective economic advantage, a plaintiff must show: “(1) a reasonable expectancy

of entering into a valid business relationship, (2) the defendant’s knowledge of the

expectancy, (3) an intentional and unjustified interference by the defendant that

induced or caused a breach or termination of the expectancy, and (4) damage to the

plaintiff resulting from the defendant’s interference.” Adelman-Reyes v. Saint Xavier




                                            13
Univ., 500 F.3d 662, 667 (7th Cir. 2007) (quoting Evans v. City of Chicago, 434 F.3d

916, 929 (7th Cir. 2006)).

      Defendants argue that Monroe’s claim fails because he did not have a

reasonable expectation of tenure. Monroe responds that Sheridan acted with

discriminatory animus but otherwise ignores Defendants’ argument. R. 86 at 13-14.

The tenure process detailed in Columbia’s Statement of Policy on Academic Freedom,

Faculty Status, Tenure, and Due Process makes clear that a “faculty member with a

Tenure-Track Appointment does not have a right to the renewal of his or her

Appointment or to be granted a Tenured Appointment at the end of his or her Tenure-

Track Period[.]” R. 75 Ex. B. at 5. The handbook contains no provisions that expressly

or impliedly promise a tenure appointment. See Goswami v. DePaul Univ. 2014 WL

125600, at *6 (N.D. Ill. Jan. 14, 2014) (“The handbook’s recital of procedures and

criteria does not create a reasonable expectation of receiving tenure.”). To the

contrary, the handbook states that a “Tenured Appointment is a commitment that

Columbia College Chicago makes only to the most talented persons who seek to

become long-term members of its faculty.” R. 75 Ex. B at 6.

      Monroe does not cite a single case in which a court found a professor had a

reasonable expectation of receiving tenure. And the lack of Monroe’s reasonable

expectation appears particularly clear here given the initial decision to terminate his

employment after his third-year review. Even in President Carter’s reversal of that

decision, he informed Monroe: “For a faculty member to be awarded tenure at

Columbia College Chicago, he/she must be able to demonstrate clearly having



                                          14
achieved the standard of ‘excellence’ as a teacher; it is the faculty member’s

responsibility to show evidence of this. This standard is articulated clearly in the

College’s Tenure Document. I suggest strongly that you take advantage of every

resource available to you, to ensure that your teaching continues to improve.” R. 87

Ex. J (emphasis in original). That is a far cry from any reasonable assurance that

Monroe would be granted tenure. Indeed, Sheridan’s Department Chair Report, the

All College Tenure Committee Report, and Love’s letter denying Monroe tenure

highlight similar teaching-related deficiencies previously identified in Monroe’s

third-year review evaluations. The Court recognizes Monroe’s concern that implicit

bias may partially account for some of his negative feedback (and that he may have

received better evaluations had Sheridan assigned him to teach more graduate-level

courses). But that is a separate question from whether Monroe ever had a reasonable

expectation of receiving a tenure appointment. On this point, Monroe puts forth no

evidence. See Williams v. Weaver, 495 N.E.2d 1147, 1152 (Ill. App. Ct. 1986)

(“although [plaintiff] alleges numerous acts of wrongful conduct by the various

defendants, [he] has presented no facts establishing the existence of a reasonable

expectancy of an economic advantage or a continuing business relationship.”). The

Court is thus left to assume that Monroe merely hoped he would be granted tenure.

And “the mere hope of continued employment, without more, does not . . . constitute

a reasonable expectancy.” Montes v. Cicero Pub. Sch. Dist. No. 99, 141 F. Supp. 3d

885, 900 (N.D. Ill. 2015) (alterations in original) (quoting Williams, 495 N.E.2d at

1152) (holding that plaintiff did not have a reasonable expectation of continued



                                        15
employment); see Goswami, 2014 WL 125600, at *7 (plaintiff did not have a

reasonable expectation of tenure even though she had consistently positive reviews

because the tenure decision was highly discretionary). Accordingly, the Court grants

summary judgment for Defendants.4

                                     Conclusion

      For the reasons stated above, the Court grants the Defendants’ motion for

summary judgment [R. 73].



                                         ENTERED:




                                                Honorable Thomas M. Durkin
                                                United States District Judge

Dated: March 30, 2020




4 Moreover, as an agent of Columbia, Sheridan holds a qualified privilege that
protects him from being sued for tortious interference. Adelman-Reyes, 500 F.3d at
668. Sheridan loses that privilege if he acted “maliciously.” Id. In this context, malice
requires a “direct intention to injure” or a “reckless disregard” of Monroe’s rights and
the consequences that may result to him. Id. The Court doubts that Sheridan’s
conduct rises to the level of malice required for him to lose his privilege. See id.
(evidence of an ongoing conflict between tenure candidate and school dean and
comments without proper support in dean’s adverse tenure recommendation
insufficient to show malice). Nevertheless, because Monroe has failed to put forth
evidence to fully satisfy the elements of his tortious interference claims, the Court
need not make that determination here.
                                           16
